DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-11-24 (herein referred to as the Reply) where claim(s) 1-6, 8-15, 17-30 are pending for consideration.
35 USC §112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f)  is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) :
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) . The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f)  is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f)  except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f)  except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f) . Such claim(s) and corresponding limitation(s) is/are: 

Claim(s) 19
		means language: means for
		non-structural language:  communicating with one or more...

		means language:  means
		non-structural language:  for initiating a transition to…

		means language:  means
		non-structural language:  for communicating with the at...

Claim(s) 20
		means language:  means
		non-structural language:  for communicating with one or…

		means language:  means
		non-structural language:  for measuring reference signals of…

Claim(s) 21
		means language:  means
		non-structural language:  for initiating a transition to...

		means language:  means
		non-structural language:  for initiating a beam refinement…

Claim(s) 22
		means language:  means
		non-structural language:  for initiating a beam refinement…

		means language:  means
		non-structural language:  for selecting a first number…




35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1, 10, 19, 25 and 2-6, 8-9, 11-15, 17-18, 20-24, 26-30
The claim(s) recite variants of:
communicating with one or more base stations using a first beam type;
a serving base station of the one or more base stations
a target base station of the one or more base stations

When “one or more base stations” is interpreted to be “one base station” (since the alternative “or” language allows this interpretation) then the latter limitations effectively become:
a serving base station of the one base station
a target base station of the one base station

Consequently, since only one base station exists, presumable the serving base station and target base station are the same base station and such that the independent claims are directed to a handoff to and from the same base station, which is confusing and indefinite.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.



Claim(s) 1, 10, 19, 25
Iacono_929 teaches
communicating with one or more base stations using a first beam type; WTRU communicates with a serving cell base station using a mode of either switch beam mode or omni-directional beam mode. <FIG(s). 2, 3; para. 0022-0024>.
	initiating a transition to communicating with at least one of the one or more base stations using a second beam type in response to an indication of a trigger event,  While communicating in switch beam mode, WTRU performs measurement signals on neighboring cells and determines whether the measurements satisfy a threshold. Subsequently in the case where the claimed first beam type is a switch beam mode and the claimed second beam type is an omni-directional beam mode, the WTRU then transitions to an omni-directional beam mode. <FIG(s). 2, 3, 4; para. 0023-0025>.
	wherein: the first beam type is a directional beam and  TRU communicates with a serving base station using switch beam mode. <FIG(s). 2, 3, 4; para. 0023-0024>.
	wherein the second beam type is an omni-directional or pseudo omni-directional beam type, and WTRU switches to an omni-directional beam mode from the switch beam mode upon detecting a handoff triggering event. <FIG(s). 4; para. 0026>.
	communicating with the at least one of the one or more base stations using the second beam type. WTRU can communicate with one or more base stations (corresponding cells) using the other of the switch beam mode or omni-directional beam mode <FIG(s). 2, 3, 4; para. 0022-0025>.
Iacono_929 does not explicitly teach
the indication of the trigger event comprises an indication of a handoff from a serving base station of the one or more base stations to a target base station of the one or more base stations; and

the indication of the trigger event comprises an indication of a handoff from a serving base station of the one or more base stations to a target base station of the one or more base stations; and Transmit the handover request to the to-be-handed over access device, until the handover procedure has been completed. Through the interaction between the source access device and the target access device, the source access device may configure the beam measurement on the target access device for the mobile terminal, and determine the to-be-handed over access device in accordance with the beam measurement result about the target access device. The handover can cause the mobile terminal to switch from the first type to a second type depending on for example optimum received power <FIG(s). 1, 4; para. 0055-0056, 0071, 0073, 0150>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Iacono_929 with the embodiment(s) disclosed by YUE_367. One of ordinary skill in the art would have been motivated to make this modification in order to improve the access and handover stability of the mobile terminal. See para. 0056.
Claim(s) 2, 11, 20, 26
Iacono_929 does not explicitly teach
	communicating with one or more base stations using the first beam type comprises measuring reference signals of the serving base station and the at least one target base station using the first beam type
However in a similar endeavor, YUE_367 teaches
	communicating with one or more base stations using the first beam type comprises measuring reference signals of the serving base station and the at least one target base station using the first beam type
The mobile terminal to measures a beam type for the source access device and for the target access device. For example, measurement signal information may be used by the source access 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Iacono_929 with the embodiment(s) disclosed by YUE_367. One of ordinary skill in the art would have been motivated to make this modification in order to improve the access and handover stability of the mobile terminal. See para. 0056.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Iacono_929 (US20050136929) in view of YUE_367 (US20190335367), and further view of CHENG_520 (US20180332520)
Claim(s) 3, 12, 21, 27
Iacono_929 does not explicitly teach
wherein initiating the transition to communicating with at least one of the one or more base stations using the second beam type in response to the indication of the trigger event comprises initiating a beam refinement procedure for communication between the UE and the target base station.
However in a similar endeavor, CHENG_520 teaches
wherein initiating the transition to communicating with at least one of the one or more base stations using the second beam type in response to the indication of the trigger event comprises initiating a beam refinement procedure for communication between the UE and the target base station. A user equipment (UE) performs a handover procedure, from a source cell under the control of a source radio base station to a target cell under the control of a target radio base station, while performing beam refinement.  <para. 0002, 0013-0015, 0069, 0080-0081, 0084>.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Iacono_929 (US20050136929) in view of YUE_367 (US20190335367), in view of CHENG_520 (US20180332520), and further view of LEE_426 (US20180131426)
Claim(s) 4, 13, 22, 28
Iacono_929 does not explicitly teach
wherein initiating the beam refinement procedure for communication between the UE and the target base station comprises selecting a first number of beams to perform the refinement procedure on.
However in a similar endeavor, LEE_426 teaches
wherein initiating the beam refinement procedure for communication between the UE and the target base station comprises selecting a first number of beams to perform the refinement procedure on. UE may notify a TRP of information related to the number of Rx beams for training. The number of Rx beams desired for training, which is requested by the UE, may be determined based on at least one of the number of transceiver units (TXRUs) possessed by the UE, whether multi-beam sweeping is to be performed, and the number of beams. <para. 0152>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Iacono_929, YUE_367 and CHENG_520 with the embodiment(s) disclosed by LEE_426. One of ordinary skill in the art would have been motivated to make this modification in order to to provide an 



Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Iacono_468 (US20050176468) in view of YUE_367 (US20190335367), and further view of KIM_904 (US20170353904)
Claim(s) 9
Iacono_468 does not explicitly teach
further comprising 
applying a fixed offset to the measurements of the reference signals of the target base station relative to the measurements of the reference signals of the serving base station.
However in a similar endeavor, KIM_904 teaches
further comprising  applying a fixed offset to the measurements of the reference signals of the target base station relative to the measurements of the reference signals of the serving base station. An gain offset is applied to a target cell measurement where the gain offset is not applied to the serving cell. <FIG(s). 3B; para. 0016, 0038-0040>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Iacono_468 and YUE_367 with the embodiment(s) disclosed by KIM_904. One of ordinary skill in the art would have been motivated to make this modification in order to improved methods of cell re-selection when cellular dragging may occur. See para. 0002.


Claim(s) 1, 10, 19, 25
Iacono_468 teaches
communicating with one or more base stations using a first beam type; WTRU includes a switched beam antenna 108 which is used to generate either a plurality of directional beams or an omni-directional beam pattern to communicate with the base station/cell. <FIG(s). 1, 2, 3; para. 0023-0025, 0027>.
	initiating a transition to communicating with at least one of the one or more base stations using a second beam type in response to an indication of a trigger event, WTRU 102 selects either the omni-directional beam pattern or a directional beam based on a measurement comparison satisfying a condition. In one embodiment, A directional beam is selected only if the measurement result associated with the directional beam exceeds the measurement result associated with the omni-directional beam pattern by a predetermined threshold. Otherwise, the omni-directional beam pattern is selected. <para. 0024, 0028, 0031>.
	wherein: the first beam type is a directional beam and  WTRU includes a switched beam antenna 108 which is used to generate either a plurality of directional beams to communicate with the base station/cell. <FIG(s). 1, 2, 3; para. 0023-0025, 0027>.
	wherein the second beam type is an omni-directional or pseudo omni-directional beam type, and WTRU includes a switched beam antenna 108 which is used to generate an omni-directional beam pattern to communicate with the base station/cell. <FIG(s). 1, 2, 3; para. 0023-0025, 0027>.
	communicating with the at least one of the one or more base stations using the second beam type. WTRU includes a switched beam antenna 108 which is used to generate either a plurality of directional beams or an omni-directional beam pattern to communicate with the base station/cell. <FIG(s). 1, 2, 3; para. 0023-0025, 0027>.
Iacono_468 does not explicitly teach

However in a similar endeavor, YUE_367 teaches
the indication of the trigger event comprises an indication of a handoff from a serving base station of the one or more base stations to a target base station of the one or more base stations; and Transmit the handover request to the to-be-handed over access device, until the handover procedure has been completed. Through the interaction between the source access device and the target access device, the source access device may configure the beam measurement on the target access device for the mobile terminal, and determine the to-be-handed over access device in accordance with the beam measurement result about the target access device. The handover can cause the mobile terminal to switch from the first type to a second type depending on for example optimum received power <FIG(s). 1, 4; para. 0055-0056, 0071, 0073, 0150>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Iacono_468 with the embodiment(s) disclosed by YUE_367. One of ordinary skill in the art would have been motivated to make this modification in order to improve the access and handover stability of the mobile terminal. See para. 0056.
Claim(s) 2, 11, 20, 26
Iacono_468 does not explicitly teach
communicating with one or more base stations using the first beam type comprises measuring reference signals of the serving base station and the at least one target base station using the first beam type.
However in a similar endeavor, YUE_367 teaches
communicating with one or more base stations using the first beam type comprises measuring reference signals of the serving base station and the at least one target base 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Iacono_468 with the embodiment(s) disclosed by YUE_367. One of ordinary skill in the art would have been motivated to make this modification in order to improve the access and handover stability of the mobile terminal. See para. 0056.
Claim(s) 8
Iacono_468 does not explicitly teach
communicating with the target base station, and 
wherein: communicating with the one or more base stations comprises measuring reference signals of the serving base station using the first beam type; and
communicating with the target base station comprises measuring reference signals of the target base station using the second beam type.
However in a similar endeavor, YUE_367 teaches
communicating with the target base station, and wherein: communicating with the one or more base stations comprises measuring reference signals of the serving base station using the first beam type; and communicating with the target base station comprises measuring reference signals of the target base station using the second beam type. The mobile terminal to measures a beam type for the source access device and for the target access device. For example, measurement signal information may be used by the source access device to perform measurement configuration on the mobile terminal, so as to enable the mobile terminal to measure a beam for the at least one target access device. Measurements can be for 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Iacono_468 with the embodiment(s) disclosed by YUE_367. One of ordinary skill in the art would have been motivated to make this modification in order to improve the access and handover stability of the mobile terminal. See para. 0056.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Iacono_929 (US20050136929) in view of YUE_367 (US20190335367), and further view of KIM_904 (US20170353904)
Claim(s) 9
Iacono_929 does not explicitly teach
further comprising applying a fixed offset to the measurements of the reference signals of the target base station relative to the measurements of the reference signals of the serving base station.
However in a similar endeavor, KIM_904 teaches
further comprising applying a fixed offset to the measurements of the reference signals of the target base station relative to the measurements of the reference signals of the serving base station. An gain offset is applied to a target cell measurement where the gain offset is not applied to the serving cell. <FIG(s). 3B; para. 0016, 0038-0040>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Iacono_929 and YUE_367 with the embodiment(s) disclosed by KIM_904. One of ordinary skill in the art would have been motivated to make this modification in order to improved methods of cell re-selection when cellular dragging may occur. See para. 0002.



Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Iacono_468 (US20050176468) in view of YUE_367 (US20190335367), and further view of CHENG_520 (US20180332520)
Claim(s) 3, 12, 21, 27
Iacono_468 does not explicitly teach
wherein initiating the transition to communicating with at least one of the one or more base stations using the second beam type in response to the indication of the trigger event comprises initiating a beam refinement procedure for communication between the UE and the target base station.
However in a similar endeavor, CHENG_520 teaches
wherein initiating the transition to communicating with at least one of the one or more base stations using the second beam type in response to the indication of the trigger event comprises initiating a beam refinement procedure for communication between the UE and the target base station. A user equipment (UE) performs a handover procedure, from a source cell under the control of a source radio base station to a target cell under the control of a target radio base station, while performing beam refinement.  <para. 0002, 0013-0015, 0069, 0080-0081, 0084>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Iacono_468 and YUE_367 with the embodiment(s) disclosed by CHENG_520. One of ordinary skill in the art would have been motivated to make this modification in order to achieve higher beamforming gains by using improved beam refinement operations. See para. 0003-0005, 0069.


Claim(s) 4, 13, 22, 28
Iacono_468 does not explicitly teach
wherein initiating the beam refinement procedure for communication between the UE and the target base station comprises selecting a first number of beams to perform the refinement procedure on.
However in a similar endeavor, LEE_426 teaches
	wherein initiating the beam refinement procedure for communication between the UE and the target base station comprises selecting a first number of beams to perform the refinement procedure on. UE may notify a TRP of information related to the number of Rx beams for training. The number of Rx beams desired for training, which is requested by the UE, may be determined based on at least one of the number of transceiver units (TXRUs) possessed by the UE, whether multi-beam sweeping is to be performed, and the number of beams. <para. 0152>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Iacono_468, YUE_367 and CHENG_520 with the embodiment(s) disclosed by LEE_426. One of ordinary skill in the art would have been motivated to make this modification in order to to provide an apparatus and a method for improved beam management in a wireless communication system. See Background para. 0008.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Seol_122 (US20160006122) in view of YUE_367 (US20190335367)
Claim(s) 1, 10, 19, 25
Seol_122 teaches
communicating with one or more base stations using a first beam type; MS initially communicates with BS in either beam superposition mode or unitary beam mode. <FIG(s). 5, 6; para. 0059, 0061, 0066-0071>.
	initiating a transition to communicating with at least one of the one or more base stations using a second beam type in response to an indication of a trigger event,  A trigger condition for defining enabling/disabling of the beam superposition mode (transition to and from superposition mode and unitary mode) may be defined by comparisons between a channel quality threshold for a predetermined time, and channel quality of a superposed beam and channel quality of one selected best unitary beam. In one embodiment, the MS makes the determination to make the transition. <FIG(s). 12, 6, 8; para. 0059-0060, 0062-0063, 0066-0071, 0075, 0098-0111, 0121-0122, 0126-0127; Table 1>.
	wherein: the first beam type is a directional beam and  MS communicate using a unitary beam mode of communication with the BS <FIG(s). 5, 6; para. 0059, 0061, 0066-0071>.
	wherein the second beam type is an omni-directional or pseudo omni-directional beam type, and [ MS communicate using a superposition beam mode of communication with the BS <FIG(s). 5, 6; para. 0059, 0061, 0066-0071>.
	communicating with the at least one of the one or more base stations using the second beam type. MS communicates with the BS according to the transitioned to mode (from unitary mode to superposition mode or superposition mode to unitary mode). <FIG(s). 12, 6, 8; para. 0059-0060, 0062-0063, 0066-0071, 0075, 0098-0111, 0121-0122, 0126-0127; Table 1>.
With regards to apparatus claims 10, 19, and 25, Seol_122 teaches the disclosed embodiments being carried out in a mobile station such as a smart phone which would include a controller, memory and instructions. (see FIG. 1, Background)
Seol_122 does not explicitly teach

However in a similar endeavor, YUE_367 teaches
the indication of the trigger event comprises an indication of a handoff from a serving base station of the one or more base stations to a target base station of the one or more base stations; Transmit the handover request to the to-be-handed over access device, until the handover procedure has been completed. Through the interaction between the source access device and the target access device, the source access device may configure the beam measurement on the target access device for the mobile terminal, and determine the to-be-handed over access device in accordance with the beam measurement result about the target access device. The handover can cause the mobile terminal to switch from the first type to a second type depending on for example optimum received power <FIG(s). 1, 4; para. 0055-0056, 0071, 0073, 0150>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Seol_122 with the embodiment(s) disclosed by YUE_367. One of ordinary skill in the art would have been motivated to make this modification in order to improve the access and handover stability of the mobile terminal. See para. 0056.

Claim(s) 2, 11, 20, 26
Seol_122 does not explicitly teach
communicating with one or more base stations using the first beam type comprises measuring reference signals of the serving base station and the at least one target base station using the first beam type.
However in a similar endeavor, YUE_367 teaches

Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Seol_122 with the embodiment(s) disclosed by YUE_367. One of ordinary skill in the art would have been motivated to make this modification in order to improve the access and handover stability of the mobile terminal. See para. 0056.
Claim(s) 8
Seol_122 does not explicitly teach
further comprising 
communicating with the target base station, and 
wherein: communicating with the one or more base stations comprises measuring reference signals of the serving base station using the first beam type; and
communicating with the target base station comprises measuring reference signals of the target base station using the second beam type.
However in a similar endeavor, YUE_367 teaches
further comprising communicating with the target base station, and  wherein: communicating with the one or more base stations comprises measuring reference signals of the serving base station using the first beam type; and communicating with the target base station comprises measuring reference signals of the target base station using the second beam type. The mobile terminal to measures a beam type for the source access device and for 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Seol_122 with the embodiment(s) disclosed by YUE_367. One of ordinary skill in the art would have been motivated to make this modification in order to improve the access and handover stability of the mobile terminal. See para. 0056.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Seol_122 (US20160006122) in view of YUE_367 (US20190335367), and further view of CHENG_520 (US20180332520)
Claim(s) 3, 12, 21, 27
Seol_122 does not explicitly teach
wherein initiating the transition to communicating with at least one of the one or more base stations using the second beam type in response to the indication of the trigger event comprises initiating a beam refinement procedure for communication between the UE and the target base station.
However in a similar endeavor, CHENG_520 teaches
wherein initiating the transition to communicating with at least one of the one or more base stations using the second beam type in response to the indication of the trigger event comprises initiating a beam refinement procedure for communication between the UE and the target base station. A user equipment (UE) performs a handover procedure, from a source cell under the control of a source radio base station to a target cell under the control of 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Seol_122 and YUE_367 with the embodiment(s) disclosed by CHENG_520. One of ordinary skill in the art would have been motivated to make this modification in order to achieve higher beamforming gains by using improved beam refinement operations. See para. 0003-0005, 0069.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Seol_122 (US20160006122) in view of YUE_367 (US20190335367), in view of CHENG_520 (US20180332520), and further view of LEE_426 (US20180131426)
Claim(s) 4, 13, 22, 28
Seol_122 does not explicitly teach
wherein initiating the beam refinement procedure for communication between the UE and the target base station comprises selecting a first number of beams to perform the refinement procedure on.
However in a similar endeavor, LEE_426 teaches
wherein initiating the beam refinement procedure for communication between the UE and the target base station comprises selecting a first number of beams to perform the refinement procedure on. UE may notify a TRP of information related to the number of Rx beams for training. The number of Rx beams desired for training, which is requested by the UE, may be determined based on at least one of the number of transceiver units (TXRUs) possessed by the UE, whether multi-beam sweeping is to be performed, and the number of beams. <para. 0152>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Seol_122, YUE_367 and CHENG_520 with the embodiment(s) disclosed by LEE_426. One of ordinary skill in the art 

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Seol_122 (US20160006122) in view of YUE_367 (US20190335367), and further view of KIM_904 (US20170353904)
Claim(s) 9
Seol_122 does not explicitly teach
applying a fixed offset to the measurements of the reference signals of the target base station relative to the measurements of the reference signals of the serving base station.
However in a similar endeavor, KIM_904 teaches
applying a fixed offset to the measurements of the reference signals of the target base station relative to the measurements of the reference signals of the serving base station. An gain offset is applied to a target cell measurement where the gain offset is not applied to the serving cell. <FIG(s). 3B; para. 0016, 0038-0040>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Seol_122 and YUE_367 with the embodiment(s) disclosed by KIM_904. One of ordinary skill in the art would have been motivated to make this modification in order to improved methods of cell re-selection when cellular dragging may occur. See para. 0002.



Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Iacono_929 (US20050136929) in view of YUE_367 (US20190335367), in view of CHENG_520 
Claim(s) 5, 14, 23, 29
Iacono_929 does not explicitly teach
wherein the selection of the first number of beams is based on a signal quality associated with the first number of beams.
However in a similar endeavor, IRIE_929 teaches
	wherein the selection of the first number of beams is based on a signal quality associated with the first number of beams. an optimum beam number is selected based on the communication quality of a radio channel. <para. 0013-0014, 0064, 0128>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Iacono_929, YUE_367, CHENG_520 and LEE_426 with the embodiment(s) disclosed by IRIE_929. One of ordinary skill in the art would have been motivated to make this modification in order to to suppress interference between adjacent channels even when communication is performed simultaneously between a plurality of base stations and a plurality of terminal stations using a plurality of channels, thereby making it possible to achieve high-quality communication. See para. 0020.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Iacono_468 (US20050176468) in view of YUE_367 (US20190335367), in view of CHENG_520 (US20180332520), in view of LEE_426 (US20180131426), and further view of IRIE_929 (US20150249929)
Claim(s) 5, 14, 23, 29
Iacono_468 does not explicitly teach

However in a similar endeavor, IRIE_929 teaches
	wherein the selection of the first number of beams is based on a signal quality associated with the first number of beams. an optimum beam number is selected based on the communication quality of a radio channel. <para. 0013-0014, 0064, 0128>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Iacono_468, YUE_367, CHENG_520 and LEE_426 with the embodiment(s) disclosed by IRIE_929. One of ordinary skill in the art would have been motivated to make this modification in order to to suppress interference between adjacent channels even when communication is performed simultaneously between a plurality of base stations and a plurality of terminal stations using a plurality of channels, thereby making it possible to achieve high-quality communication. See para. 0020.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Seol_122 (US20160006122) in view of YUE_367 (US20190335367), in view of CHENG_520 (US20180332520), in view of LEE_426 (US20180131426), and further view of IRIE_929 (US20150249929)
Claim(s) 5, 14, 23, 29
Seol_122 does not explicitly teach
wherein the selection of the first number of beams is based on a signal quality associated with the first number of beams.
However in a similar endeavor, IRIE_929 teaches

Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Seol_122, YUE_367, CHENG_520 and LEE_426 with the embodiment(s) disclosed by IRIE_929. One of ordinary skill in the art would have been motivated to make this modification in order to to suppress interference between adjacent channels even when communication is performed simultaneously between a plurality of base stations and a plurality of terminal stations using a plurality of channels, thereby making it possible to achieve high-quality communication. See para. 0020.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Iacono_929 (US20050136929) in view of YUE_367 (US20190335367), in view of CHENG_520 (US20180332520), in view of LEE_426 (US20180131426), and further view of Shaheen_347 (US20180192347)
Claim(s) 6, 15, 24, 30
Iacono_929 does not explicitly teach
wherein the indication of the handoff comprises beam information indicating a number of beams to perform the beam refinement procedure on, and 
	wherein the first number of beams is selected based on the beam information.
However in a similar endeavor, Shaheen_347 teaches
	wherein the first number of beams is selected based on the beam information. handover configuration for the UE including information for limiting the number of possible beams  <para. 0063, 0066>.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Iacono_468 (US20050176468) in view of YUE_367 (US20190335367), in view of CHENG_520 (US20180332520), in view of LEE_426 (US20180131426), and further view of Shaheen_347 (US20180192347)
Claim(s) 6, 15, 24, 30
Iacono_468 does not explicitly teach
wherein the indication of the handoff comprises beam information indicating a number of beams to perform the beam refinement procedure on, and 
	wherein the first number of beams is selected based on the beam information.
However in a similar endeavor, Shaheen_347 teaches
	wherein the first number of beams is selected based on the beam information. handover configuration for the UE including information for limiting the number of possible beams  <para. 0063, 0066>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Iacono_468, YUE_367, CHENG_520 and LEE_426 with the embodiment(s) disclosed by Shaheen_347. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved, expedited handover techniques. See para. 0045.


Claim(s) 6, 15, 24, 30
Seol_122 does not explicitly teach
wherein the indication of the handoff comprises beam information indicating a number of beams to perform the beam refinement procedure on, and 
	wherein the first number of beams is selected based on the beam information.
However in a similar endeavor, Shaheen_347 teaches
	wherein the first number of beams is selected based on the beam information. handover configuration for the UE including information for limiting the number of possible beams  <para. 0063, 0066>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Seol_122, YUE_367, CHENG_520 and LEE_426 with the embodiment(s) disclosed by Shaheen_347. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved, expedited handover techniques. See para. 0045.

Relevant Cited References
US20140055302
US9391361
US20200068616

Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
Prior Art:
Yue_367
The Reply argues that Yue_367 fails to teach or suggest a handover to transition a mobile terminal from a directional type beam to an omni-directional type beam (see page 15). However, the independent claims do not require this limitation. Rather, the independent claims simply state: “communicating with one or more base stations using a first beam type…wherein the first beam type is a directional beam” and does not necessarily require that said “one or more base stations using the first beam type” is the serving base station. 
In fact, the independent claims are written so broadly the Reply’s arguments do not correspond to the claimed invention. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. The claims are not commensurate with the arguments and therefore the reference(s) are/is still proper. 
To assist the Applicant, the Examiner purports the following regarding the independent claims:
The communicating with a first beam type, initiating a transition, and communicating with a second beam type are viewed as piece-wise operations because one doesn’t trigger the other and there is no chronological order in the claims. 
“initiating a transition…using a second beam type” does not specify the what the original beam type is (i.e., transitioning from) and therefore is not necessarily the first beam type.
The serving base station is not necessarily the base station that is used to communicate using the first beam type.
The target base station is not necessarily the “at least one or more base stations”
The UE is not necessarily being handed off. The UE simply transitions upon an indication of a trigger. Hypothetically a second UE can be handed off and the claimed UE receives an indication of the second UE’s handoff, causing the claimed UE to use the second beam type in response. 
The “one or more base stations” language is unnecessary and triggered new USC112(b) rejections. 
 In summary, the Reply’s arguments erroneously assume a narrow version of the claimed invention and is therefore unpersuasive. The Examiner recommends amending the claims to simply “write what you mean.” The narrow version of the claim, without the superfluous text in the present claim, can be claimed in effectively two steps:
A method at a user equipment, comprising:
communicating with a serving base station using a directional beam type; and
in response to a handoff indication, transition from communicating with the serving base station using the directional beam type to communicating with a target base station using an omni-directional beam type.
The Examiner’s comments are further bolstered in that the hypothetical claim above is patently distinct from the actual claimed invention as the claim above is actually narrower. 
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415